Citation Nr: 0204979	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for "teeth problems" 
claimed as secondary to medications taken for service-
connected disabilities.

4.  Entitlement to an increased evaluation for the bilateral 
knee disability currently evaluated as 10 percent disabling.

[The issue of entitlement to secondary service connection for 
a bilateral foot disorder, to include the residuals of the 
dislocation of the right subtalar joint, will be the subject 
of a separate Board decision.]



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
August 1972 to September 1993.  This case originally came 
before the Board of Veterans' Appeals (the Board) on appeal 
from a June 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the appellant's claims for an increased 
evaluation for his bilateral knee disability and for service 
connection for "teeth problems" claimed as secondary to the 
service-connected disabilities.  The reopening of the 
appellant's claims for service connection for a low back 
disorder and an eye disorder was also denied in this rating 
decision.

The appellant testified about these four issues at a Travel 
Board hearing held on August 14, 1997, before Joaquin Aguayo-
Pereles, a Member of the Board.  A transcript of that hearing 
has been associated with the record.  In June 2000, the Board 
remanded the case to the RO for additional development.

The appellant subsequently testified about these four issues, 
plus the issue of entitlement to service connection for a 
bilateral foot disorder secondary to the service-connected 
bilateral knee disability, at a Travel Board hearing held on 
September 12, 2001, before Constance B. Tobias, another 
Member of the Board.  A transcript of that hearing has also 
been associated with the record.  The record was held open 
for ninety days for the submission of additional evidence, 
but no such evidence was submitted by the appellant or his 
representative.

Both of the Board Members who have heard the appellant's 
testimony concerning the eye, back, teeth and knee claims 
will participate in adjudicating the appellant's appeal as to 
those four issues.  A panel of three Board Members composed 
of the two Board Members who presided over the appellant's 
Board hearings, plus another Member of the Board, will decide 
these four issues on appeal.  See 38 U.S.C.A. §§ 7102(a), 
7107(c).

By a separate decision, the Board will address the issue of 
entitlement to secondary service connection for a bilateral 
foot disorder that was also the subject of the Board hearing 
in September 2001. 

The back, teeth and knee issues are discussed in the REMAND 
section that follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  In May 2000, the appellant perfected his appeal as to the 
issue of whether new and material evidence sufficient to 
reopen his claim of entitlement to service connection for an 
eye disorder had been submitted.

2.  In a written statement dated September 12, 2001, prior to 
the promulgation of a decision by the Board, the appellant 
withdrew his appeal as to the issue of whether new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for an eye disorder had 
been submitted



CONCLUSION OF LAW

The criteria for withdrawal of appellant's May 2000 
substantive appeal as to the issue of whether new and 
material evidence had been submitted to reopen his claim of 
entitlement to service connection for an eye disorder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal ("VA Form 
9") may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his/her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  

In September 2001, the appellant was afforded a Travel Board 
hearing conducted at the RO.  A transcript of the hearing 
testimony has been associated with the claims file.  The 
transcript of the hearing shows that the appellant withdrew 
his appeal for his claim of entitlement to service connection 
for an eye disorder.  He also submitted a written statement 
to that effect on the same day.

The appellant has withdrawn his appeal as to his claim of 
entitlement to service connection for an eye disorder and, 
hence, there remain no allegations of errors of fact or law 
as to this particular issue for appellate consideration.  He 
presently has pending other compensation claims which require 
further development and adjudication, as detailed below in 
the remand portion of this decision.  Accordingly, the Board 
does not have jurisdiction to review the appeal of whether 
new and material evidence had been submitted to reopen the 
appellant's claim of entitlement to service connection for an 
eye disorder and it is dismissed.


ORDER

The appellant's appeal as to the issue of whether new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for an eye disorder had 
been submitted is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
remanded the case, in June 2000, for the gathering of medical 
records, the scheduling of a VA medical examination and the 
readjudication of the issues, along with the issuance of a 
supplemental statement of the case.

The record contains pertinent evidence of record that was 
subsequently developed, to include Social Security 
Administration records, private medical records, VA medical 
records and the reports of VA medical examinations conducted 
in August 2000.  Obviously, all of this evidence was obtained 
by the RO after the June 2000 Board remand was issued and 
before the appeal was recertified to the Board.  

However, the RO did not thereafter readjudicate the 
appellant's claims with consideration given to all of the 
evidence of record, including any additional medical evidence 
obtained by the RO on remand, nor did the RO address all of 
the contentions, arguments and theories of entitlement raised 
by the appellant, to include his claim that finality did not 
attach to the prior denial of his claims of service 
connection for the back disorder on the basis that he never 
received a copy of the January 1995 notice letter advising 
him of the adverse determination on that claim.

Thus, the newly developed evidence has not been reviewed in 
connection with readjudication and the issuance of a 
supplemental statement of the case, nor have the appellant's 
arguments as to finality been fully addressed, as expressly 
directed by the Board in its June 2000 remand.  Furthermore, 
the issuance of such a supplemental statement of the case is 
required under 38 C.F.R. § 19.31 (2001) and the recently 
enacted amendments listed at 67 Fed. Reg. 3104-3102 (January 
23, 2002) (to be codified at 38 C.F.R. § 19.31(b)(1) (2002)).  

Therefore, given the guidance offered by the Court in 
Stegall, the case must again be remanded for the RO to 
review, readjudicate and issue a supplemental statement of 
the case.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  That duty also 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
including every reasonable effort to obtain relevant VA, 
private, and service department records, as well as records 
possessed by other Federal agencies.  VCAA, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A (West Supp. 2001)).

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the RO should apply the provisions of the Act to the 
current back, teeth and knee claims.  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Thus, to comply with the provisions of 38 C.F.R. § 19.31 and 
the provisions of the VCAA, additional development is again 
indicated.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied.

2.  Upon completion of the development 
listed above, the RO should readjudicate 
the appellant's claims, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  All contentions, 
arguments, theories of entitlement raised 
by the appellant should be fully 
addressed by the RO, to include his claim 
that finality did not attach to the prior 
denial of his claim of service connection 
for the back disorder on the basis that 
he never received a copy of the January 
1995 notice letter advising him of the 
adverse determination on that claim.

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC) concerning the denied 
issue(s).  

The SSOC must contain notice of all 
relevant actions taken on the claim(s) 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  

An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	JOAQUIN AGUAYO-PERELES 	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



